Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action to Application Serial Number 16/593,924, filed on October 04, 2019.  In response to Examiner’s First Office Action of December 20, 2021, Applicant, on April 20, 2022, amended claims 1, 8, 15, 23, 25, 28, and 30-31, canceled claims 29.  Claims 1-3, 8-10, 15-17, 21-28, and 30-31 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
35. U.S.C. § 101 rejection has been withdrawn. 
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.

Response to Arguments
Applicant’s arguments filed April 20, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed April 20, 2022.
On Pg. 11 of the Remarks, regarding 35 U.S.C. § 103, Applicant states that the cited combination does not teach each and every element of Applicant's claims as amended specifically “a first inspection and test activity that includes a hold point condition with respect to a second inspection and test activity but not a third inspection and test activity" " and " based on receiving the indication that the first user has signed-off on the first inspection and test activity, automatically enable the second client station associated with the second user to interact with the second inspection and test activity"  In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Martinez is now applied for Claims 1, 8 and 15.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  
Overcoming 35 USC § 101 Rejections
The reasons for withdrawal of the rejection of claims 1-4, 8-11, 15-18, and 21-28 under 35 U.S.C. 101  can be found below:
 Based on current claim language and USPTO Guidance, as a whole,
the claim limitations that are indicative of integration into a practical application
when recited in a claim with a judicial exception include: at 2A, Prong 2 – improving
computing technology; solution rooted in computing technology - based on making the ITP available to first client station associated with a first user, wherein the first user is designated as an assignee of a first inspection and test activity of the plurality and (ii) a second client station associated with a second user, wherein the second user is designated as an assignee of a second inspection and test activity of the plurality; restrict the second client station associated with the second user from interacting with the second inspection and test activity of the plurality.
Thus, the limitations are applying or using the judicial exception in some other
meaningful way beyond generally linking the use of the judicial exception to a particular
technological environment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 16-17, and 21-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al., US Publication No. 20160267412 A1 [hereinafter Reed], in view of Martinez et al., US Publication No. 20140058963 A1 [hereinafter Martinez], and in further view of Saylor et al., US Patent No. 9378386 B1 [hereinafter Saylor]. 
Regarding Claim 1, 
Reed teaches
 A computing system comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: receive definitions of a plurality of inspection and test activities that are to be included in an inspection and test plan (ITP) for a construction project…; (Reed Par. 51-“ FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points). It will indicate if all the checklists for any given activity have been completed or not. The user will be able to select an activity and navigate to a view that displays a more in-depth set of information relating to that specific activity. … A topmost title bar 58 displays the window's name as “Inspection Test Plan," and below it a project title bar 59 displays the current project. Below those, entry/display boxes for an initial station 60 and an end station 61 specify the route of the ITP. Finally, a test plan table 62 specifies the activities to be completed and their state of completion.”; Abstract-“ A system, method, and computer readable medium for electronic project and data management is described. The system is comprised of a central database, a server controller for the database, an interface with electronic access to the database for vendor and client personnel, and a foreman device. The device can create, view, and edit work-related documents, such as inspection checklists, and upload those documents to the database either contemporaneously or via manual synchronization.”; Par. 47-“ FIG. 1 illustrates the relationship between each technological component of the data management system as a web diagram 10. In one embodiment, foremen operate at least one computer tablet 11 out in the field to complete work checklists.”)
publish the ITP by making the ITP available to at least (i) …wherein the first user is designated as an assignee of the first inspection and test activity (ii) …wherein the second user is designated as an assignee of the second inspection and test activity and (iii)… wherein the third user is designated as an assignee of the third inspection and test activity; (Reed Par. 25-“ FIG. 6 depicts one embodiment of a screen for use by a foreman in the field, displaying a selected checklist to be completed and submitted by the foreman;”; Par. 50- FIG. 3 illustrates the lifecycle of a checklist, as depicted in a flowchart 40. The checklist begins by being created or modified from an existing checklist 41. Once completed, the checklist is submitted to a foreman supervisor 43 for approval. If approved, the checklist is then reviewed by vendor personnel 44. From the vendor personnel, review of the checklist moves to the owner/client personnel for final approval 45. If approved by all involved parties, the checklist is archived 46. A checklist may be bumped back in the process, for example, by a vendor personnel rejection 47 or an owner/client personnel rejection 48, in which case review and responsibility revert to the foreman supervisor 43 or vendor personnel 44, respectively.“; Par. 72-“FIGS. 13-15 depict the building of the ITP is distributed across three separate screens that create a wizard-like workflow. This sequential workflow is designed to match the naturally hierarchical relationship that exists within a test plan. This screen is primarily intended to be used by DTG and others that might be defined as system administrators.”; Also See Par. 72 related Figures and related text)
receive an indication of a record to link to the first inspection and test activity of the plurality, and; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”)
receive, from the first client station, an indication that the first user has signed-off on the first inspection and test activity; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12-“ The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”- Par. 56-57- devices)
Reed discloses sequential activities of an inspection test plan and the feature is expounded upon by Martinez:
wherein the plurality of inspection and test activities comprises (i) a first inspection and test activity that includes a holdpoint condition, with respect to a second inspection and test  activity but not a third test and inspection activity  (ii) the second inspection and test activity that is sequenced after the first inspection and test activity and (iii) the third test and inspection activity that is sequenced after the first test and inspection activity; (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”);
receiving from the third client station, an indication that the third user has signed-off on the third inspection and test activity (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”)
after receiving the indication that the third user has signed-off on the third inspection and test activity (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”)
Reed and Martinez are directed to inspection test plan processing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the inspection test plan document processing of Reed, as taught by Martinez, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed with the motivation of incorporating best construction practices for installation of construction items and materials quality to promote standardization, uniformity that insures contract compliance and minimizes non-conforming items in real time. (Martinez Abstract).

Reed in view of Martinez teach the inspection test activity document requiring authorization/credentials. Saylor teaches and expounds on the feature of making document content available:
… that includes a hold point condition… (Saylor Col 19Ln64-67 & Col20Ln 1-10-“ The system may share the particular document with the particular user identified by the sharing user, and may place the one or more conditions on the usage of the document (810). The one or more conditions may be associated with the usage of the document by the particular user with whom the document has been shared. In some instances, the sharing of the particular document may be authorized based on determining that the request to share the document satisfies all of the one or more conditions on the usage of the document, where failing to comply with one or more of the conditions may restrict the document from being shared with the identified user. In practice, sharing the content with the particular user may involve modifying information associated with the particular document on a server 530.”);
…by making the ITP available to at least (i) a first client station associated with a first user, … (ii) a second client station associated with a second user, … and (iii) a third client station associated with a third user, (Saylor Abstract-“ The method involves determining whether identification data indicates that the first user (501) comprises received permission to access a document file from a second user (503). Conditions on access to the document file are determined by the first user at a computer system to allow the first user to access the document file. The access to the document file is authorized based on the determination that the conditions on access to the document file by the first user allow the first user to access the file. The document file is sent to the client device of the first user based on authorization.”; Col 5 Ln 4-65 & Col 6Ln1-20-Functionally, the server 530 stores and manages content and conditions on the usage of the content. Additionally, the server 530 stores and manages credentials associated with users and uses these credentials to manage and verify the usage of specific content. The server 530 provides content to users, for example at one or more client devices 502, 504, enabling the users to perform operations on the content. In some instances, the content may be content that has been shared with a first user 503 by a second user 501 that is associated with the content, and the server 530 may provide the content to the first user based on the user being authorized to perform operations relating to the content.; In some implementations, the server 530 may receive and/or create documents. In some instances, documents may be received at the server 530 from one or more client devices 502, 504 where, for example, a user 501, 503 may upload one or more documents to the server using the client device 502, 504. The server 530 also may receive documents through other methods, such as by receiving documents that are locally uploaded to the server or by receiving documents through a web interface via network 520. For example, the server 530 may be a remotely accessible server such as a server associated with a cloud computing service, where documents may be provided to the server through a network 520. Additionally or alternatively, the server 530 may receive or create documents based on input received from client devices 502, 504. [ Note-2 device are used for an illustration. Saylor discloses one or more client devices]);
based on the hold point condition, restrict the second client station associated with the second user from interacting with the second inspection and test activity (Saylor Col 7 Ln6-38-“As described, documents that are received or created at server 530 may have one or more conditions associated with the access to or usage of the documents and/or the performance of operations related to the documents. Additionally or alternatively, documents may have one or more restrictions associated with how it can be shared with users. A user, such as a user who initially uploads, stores, or creates the document at the server 530, may specify the one or more conditions and/or restrictions associated with the content, or, alternatively, the one or more conditions and/or restrictions may be specified by another entity. In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501.”);
receive from the third client station,… (Saylor Col 5 Ln 4-65 & Col 6Ln1-20-Functionally, the server 530 stores and manages content and conditions on the usage of the content. Additionally, the server 530 stores and manages credentials associated with users and uses these credentials to manage and verify the usage of specific content. The server 530 provides content to users, for example at one or more client devices 502, 504, enabling the users to perform operations on the content. In some instances, the content may be content that has been shared with a first user 503 by a second user 501 that is associated with the content, and the server 530 may provide the content to the first user based on the user being authorized to perform operations relating to the content.; In some implementations, the server 530 may receive and/or create documents. In some instances, documents may be received at the server 530 from one or more client devices 502, 504 where, for example, a user 501, 503 may upload one or more documents to the server using the client device 502, 504. The server 530 also may receive documents through other methods, such as by receiving documents that are locally uploaded to the server or by receiving documents through a web interface via network 520. For example, the server 530 may be a remotely accessible server such as a server associated with a cloud computing service, where documents may be provided to the server through a network 520. Additionally or alternatively, the server 530 may receive or create documents based on input received from client devices 502, 504. [ Note-2 device are used for an illustration. Saylor discloses one or more client devices])
and based on receiving the indication that the first user has signed-off on the first inspection and test activity, automatically enable the second client station associated with the second user to interact with the second inspection and test activity. [note the inspection and test activity disclosed in Reed corresponds to “content” disclosed in Saylor] (Saylor Col 7 Ln18-45-“ In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501. By requiring the first user 503 to directly obtain the permission from the second user 501 or from a client device 502 associated with the second user 501, co-location of the two users effectively may be enforced as a requirement for satisfying the particular permission. A verification mechanism, credential identifier, or user identifier may include any of an alphanumeric code, an encoded signal, a quick response (QR) code, or another form of identification data that may be provided by a first user 503 at a client device 504 associated with the first user 503. Based on the first user 503 providing the mechanism or identifier associated with the second user 501, the system 500 may determine that the first user 503 is in the presence of the second user 501, and may authorize the first user 503 to perform an operation relating to the document.”)

Reed and Martinez, are directed to inspection document management and Saylor improves upon the document management process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secured/credential documents of Reed and improve upon document access, as taught by Saylor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Martinez with the motivation of sharing content such that the user with whom the content is shared only may perform operations relating to the shared content when the one or more conditions are satisfied. (Saylor Col 1 Ln55-60).
Regarding Claim 2, Claim 9 and Claim 16,
Reed in view of Martinez in further view of Saylor teach the computing system of claim 1, the wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to… and  the method of claim 8…, and  non-transitory computer-readable medium of claim 15, wherein the non-transitory computer-readable medium is also provisioned with program instructions that when executed by at least one processor cause the computing system to:…: 
present a first interface through which the computing system receives the definitions of the plurality of inspection and test activities that are to be included in an ITP for the construction project (Reed Par. 10-“ The system also comprises an interface, accessible by devices with web browsers and internet connectivity, for data management with electronic access to the central database. The interface for data management comprises a web portal, the web portal being configured for a user to view, create, and edit the project information in the central database, and view, create, and edit member connections to projects. The user first logs in securely before the user can view, create, or edit information from the central database. The web portal automatically provides member access to the project-related documents when a new member connection to the project is created for the user. The interface allows or denies the logged-in user access to the project information, and allows the logged-in user to, or prevents the logged-in user from, editing the project information from the central database, whereby the logged-in user's ability to access or edit changes is determined by the user's role and membership in selected projects. The system also comprises a foreman's device with electronic access to the central database.”)
Regarding Claim 3, Claim 10, and Claim 17,
Reed in view of Martinez in further view of Saylor teach the computing system of claim 1 …, the method of claim 8…, and  the non-transitory computer readable medium of claim 15…: 
wherein the record evidences completion of the first inspection and test activity. (Reed Par. 24-“ FIG. 5 depicts one embodiment of a screen for use by a foreman in the field, displaying all active and completed checklists for a selected ITP”; Par. 52-“FIG. 5 depicts a screen which serves as an extension to the previous ITP screen. It allows the user to view both the client specification for the activity as well as the related acceptance criteria. Displaying of criteria and specifications on this screen would be done in "pop-up" format and is intended to be used by the end-user for refreshing themselves on the details of the respective documents. This view will show all checklists that are active for a given activity (both completed and yet-to-be completed). It will be used by the user to select the checklist that they want to complete and to begin the inspection process. A list of the responsible parties will be displayed as they relate to the identifies/abbreviations listed on the previous ITP screen.”)
Claims 4-7 Cancelled
Regarding Claim 8, 
Reed teaches
A method, carried out by the computing system, the method comprising: receiving definitions of a plurality of inspection and test activities that are to be included in an inspection and test plan (ITP) for a construction project,…; (Reed Par. 51-“ FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points). It will indicate if all the checklists for any given activity have been completed or not. The user will be able to select an activity and navigate to a view that displays a more in-depth set of information relating to that specific activity. … A topmost title bar 58 displays the window's name as " Inspection Test Plan," and below it a project title bar 59 displays the current project. Below those, entry/display boxes for an initial station 60 and an end station 61 specify the route of the ITP. Finally, a test plan table 62 specifies the activities to be completed and their state of completion.”; Abstract-“ A system, method, and computer readable medium for electronic project and data management is described. The system is comprised of a central database, a server controller for the database, an interface with electronic access to the database for vendor and client personnel, and a foreman device. The device can create, view, and edit work-related documents, such as inspection checklists, and upload those documents to the database either contemporaneously or via manual synchronization.”; Par. 47-“ FIG. 1 illustrates the relationship between each technological component of the data management system as a web diagram 10. In one embodiment, foremen operate at least one computer tablet 11 out in the field to complete work checklists.”; Par. 9-“ In view of the foregoing, a system, method, and computer readable medium for an electronic project and data management system are provided herein”)
publishing the ITP by making the ITP available to at least (i) …wherein the first user is designated as an assignee of the first inspection and test activity (ii) …wherein the second user is designated as an assignee of the second inspection and test activity and (iii)… wherein the third user is designated as an assignee of the third inspection and test activity; (Reed Par. 25-“ FIG. 6 depicts one embodiment of a screen for use by a foreman in the field, displaying a selected checklist to be completed and submitted by the foreman;”; Par. 50- FIG. 3 illustrates the lifecycle of a checklist, as depicted in a flowchart 40. The checklist begins by being created or modified from an existing checklist 41. Once completed, the checklist is submitted to a foreman supervisor 43 for approval. If approved, the checklist is then reviewed by vendor personnel 44. From the vendor personnel, review of the checklist moves to the owner/client personnel for final approval 45. If approved by all involved parties, the checklist is archived 46. A checklist may be bumped back in the process, for example, by a vendor personnel rejection 47 or an owner/client personnel rejection 48, in which case review and responsibility revert to the foreman supervisor 43 or vendor personnel 44, respectively.“; Par. 72-“FIGS. 13-15 depict the building of the ITP is distributed across three separate screens that create a wizard-like workflow. This sequential workflow is designed to match the naturally hierarchical relationship that exists within a test plan. This screen is primarily intended to be used by DTG and others that might be defined as system administrators.”; Also See Par. 72 related Figures and related text)
receive an indication of a record to link to the first inspection and test activity of the plurality, and; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”)
receiving, from the first client station, an indication that the first user has signed-off on the first inspection and test activity; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12-“ The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”; Par. 55-56)
Reed discloses sequential activities of an inspection test plan and the feature is expounded upon by Martinez:
wherein the plurality of inspection and test activities comprises (i) a first inspection and test activity that includes a holdpoint condition, with respect to a second inspection and test  activity but not a third test and inspection activity  (ii) the second inspection and test activity that is sequenced after the first inspection and test activity and (iii) the third test and inspection activity that is sequenced after the first test and inspection activity; (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”);
receiving from the third client station, an indication that the third user has signed-off on the third inspection and test activity (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”)
after receiving the indication that the third user has signed-off on the third inspection and test activity (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”)
Reed and Martinez are directed to inspection test plan processing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the inspection test plan document processing of Reed, as taught by Martinez, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed with the motivation of incorporating best construction practices for installation of construction items and materials quality to promote standardization, uniformity that insures contract compliance and minimizes non-conforming items in real time. (Martinez Abstract).

Reed in view of Martinez teach the inspection test activity document requiring authorization/credentials. Saylor teaches and expounds on the feature of making document content available:
… that includes a hold point condition… (Saylor Col 19Ln64-67 & Col20Ln 1-10-“ The system may share the particular document with the particular user identified by the sharing user, and may place the one or more conditions on the usage of the document (810). The one or more conditions may be associated with the usage of the document by the particular user with whom the document has been shared. In some instances, the sharing of the particular document may be authorized based on determining that the request to share the document satisfies all of the one or more conditions on the usage of the document, where failing to comply with one or more of the conditions may restrict the document from being shared with the identified user. In practice, sharing the content with the particular user may involve modifying information associated with the particular document on a server 530.”);
…by making the ITP available to at least (i) a first client station associated with a first user, … and (ii) a second client station associated with a second user, and (iii) a third client station associated with a third user,… (Saylor Abstract-“ The method involves determining whether identification data indicates that the first user (501) comprises received permission to access a document file from a second user (503). Conditions on access to the document file are determined by the first user at a computer system to allow the first user to access the document file. The access to the document file is authorized based on the determination that the conditions on access to the document file by the first user allow the first user to access the file. The document file is sent to the client device of the first user based on authorization.”; Col 5 Ln 4-65 & Col 6Ln1-20-Functionally, the server 530 stores and manages content and conditions on the usage of the content. Additionally, the server 530 stores and manages credentials associated with users and uses these credentials to manage and verify the usage of specific content. The server 530 provides content to users, for example at one or more client devices 502, 504, enabling the users to perform operations on the content. In some instances, the content may be content that has been shared with a first user 503 by a second user 501 that is associated with the content, and the server 530 may provide the content to the first user based on the user being authorized to perform operations relating to the content.; In some implementations, the server 530 may receive and/or create documents. In some instances, documents may be received at the server 530 from one or more client devices 502, 504 where, for example, a user 501, 503 may upload one or more documents to the server using the client device 502, 504. The server 530 also may receive documents through other methods, such as by receiving documents that are locally uploaded to the server or by receiving documents through a web interface via network 520. For example, the server 530 may be a remotely accessible server such as a server associated with a cloud computing service, where documents may be provided to the server through a network 520. Additionally or alternatively, the server 530 may receive or create documents based on input received from client devices 502, 504. [ Note-2 device are used for an illustration. Saylor discloses one or more client devices]);
based on the hold point condition, restrict the second client station associated with the second user from interacting with the second inspection and test activity of the plurality (Saylor Col 7 Ln6-38-“ As described, documents that are received or created at server 530 may have one or more conditions associated with the access to or usage of the documents and/or the performance of operations related to the documents. Additionally or alternatively, documents may have one or more restrictions associated with how it can be shared with users. A user, such as a user who initially uploads, stores, or creates the document at the server 530, may specify the one or more conditions and/or restrictions associated with the content, or, alternatively, the one or more conditions and/or restrictions may be specified by another entity. In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501.”);
receiving from the third client station,… (Saylor Col 5 Ln 4-65 & Col 6Ln1-20-Functionally, the server 530 stores and manages content and conditions on the usage of the content. Additionally, the server 530 stores and manages credentials associated with users and uses these credentials to manage and verify the usage of specific content. The server 530 provides content to users, for example at one or more client devices 502, 504, enabling the users to perform operations on the content. In some instances, the content may be content that has been shared with a first user 503 by a second user 501 that is associated with the content, and the server 530 may provide the content to the first user based on the user being authorized to perform operations relating to the content.; In some implementations, the server 530 may receive and/or create documents. In some instances, documents may be received at the server 530 from one or more client devices 502, 504 where, for example, a user 501, 503 may upload one or more documents to the server using the client device 502, 504. The server 530 also may receive documents through other methods, such as by receiving documents that are locally uploaded to the server or by receiving documents through a web interface via network 520. For example, the server 530 may be a remotely accessible server such as a server associated with a cloud computing service, where documents may be provided to the server through a network 520. Additionally or alternatively, the server 530 may receive or create documents based on input received from client devices 502, 504. [ Note-2 device are used for an illustration. Saylor discloses one or more client devices])
and based on receiving the indication that the first user has signed-off on the first inspection and test activity, automatically enable the second client station associated with the second user to interact with the second inspection and test activity. (Saylor Col 7 Ln18-45-“ In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501. By requiring the first user 503 to directly obtain the permission from the second user 501 or from a client device 502 associated with the second user 501, co-location of the two users effectively may be enforced as a requirement for satisfying the particular permission. A verification mechanism, credential identifier, or user identifier may include any of an alphanumeric code, an encoded signal, a quick response (QR) code, or another form of identification data that may be provided by a first user 503 at a client device 504 associated with the first user 503. Based on the first user 503 providing the mechanism or identifier associated with the second user 501, the system 500 may determine that the first user 503 is in the presence of the second user 501, and may authorize the first user 503 to perform an operation relating to the document.”)
Reed and Martinez, are directed to inspection document management and Saylor improves upon the document management process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secured/credential documents of Reed and improve upon document access, as taught by Saylor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Martinez with the motivation of sharing content such that the user with whom the content is shared only may perform operations relating to the shared content when the one or more conditions are satisfied. (Saylor Col 1 Ln55-60).
Claims 11-14 - Cancelled
Regarding Claim 15, 
Reed teaches
A non-transitory computer-readable medium, wherein the non-transitory computer-readable medium is provisioned with program instructions that when executed by at least one processor cause a computing system to: receive definitions of a plurality of inspection and test activities that are to be included in an inspection and test plan (ITP) for a construction project,…; (Reed Par. 51-“ FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points). It will indicate if all the checklists for any given activity have been completed or not. The user will be able to select an activity and navigate to a view that displays a more in-depth set of information relating to that specific activity. … A topmost title bar 58 displays the window's name as " Inspection Test Plan," and below it a project title bar 59 displays the current project. Below those, entry/display boxes for an initial station 60 and an end station 61 specify the route of the ITP. Finally, a test plan table 62 specifies the activities to be completed and their state of completion.”; Abstract-“ A system, method, and computer readable medium for electronic project and data management is described. The system is comprised of a central database, a server controller for the database, an interface with electronic access to the database for vendor and client personnel, and a foreman device. The device can create, view, and edit work-related documents, such as inspection checklists, and upload those documents to the database either contemporaneously or via manual synchronization.”; Par. 47-“ FIG. 1 illustrates the relationship between each technological component of the data management system as a web diagram 10. In one embodiment, foremen operate at least one computer tablet 11 out in the field to complete work checklists.”; Par. 17-“ The computer readable medium contains a program for use in the electronic data management system network, and the program is configured to carry out the steps of the method described in the preceding paragraphs. The medium may be located with the system's central database and server controller, or alternatively, may be located elsewhere in the system in communication with the central database, foreman's device, and other user-accessible web portals.”)
publish the ITP by making the ITP available to at least (i) …wherein the first user is designated as an assignee of the first inspection and test activity of the plurality, (ii) …wherein the second user is designated as an assignee of the second inspection and test activity and (iii)… wherein the third user is designated as an assignee of the third inspection and test activity; (Reed Par. 25-“ FIG. 6 depicts one embodiment of a screen for use by a foreman in the field, displaying a selected checklist to be completed and submitted by the foreman;”; Par. 50- FIG. 3 illustrates the lifecycle of a checklist, as depicted in a flowchart 40. The checklist begins by being created or modified from an existing checklist 41. Once completed, the checklist is submitted to a foreman supervisor 43 for approval. If approved, the checklist is then reviewed by vendor personnel 44. From the vendor personnel, review of the checklist moves to the owner/client personnel for final approval 45. If approved by all involved parties, the checklist is archived 46. A checklist may be bumped back in the process, for example, by a vendor personnel rejection 47 or an owner/client personnel rejection 48, in which case review and responsibility revert to the foreman supervisor 43 or vendor personnel 44, respectively.”; Par. 72-“FIGS. 13-15 depict the building of the ITP is distributed across three separate screens that create a wizard-like workflow. This sequential workflow is designed to match the naturally hierarchical relationship that exists within a test plan. This screen is primarily intended to be used by DTG and others that might be defined as system administrators.”; Also See Par. 72 related Figures and related text)
receive an indication of a record to link to the first inspection and test activity of the plurality; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”)
receive, from the client station, an indication that the first user has signed-off on the first inspection and test activity; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12-“ The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”; Par. 55-56)
Reed discloses sequential activities of an inspection test plan and the feature is expounded upon by Martinez:
wherein the plurality of inspection and test activities comprises (i) a first inspection and test activity that includes a holdpoint condition, with respect to a second inspection and test  activity but not a third test and inspection activity  (ii) the second inspection and test activity that is sequenced after the first inspection and test activity and (iii) the third test and inspection activity that is sequenced after the first test and inspection activity; (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”);
receiving from the third client station, an indication that the third user has signed-off on the third inspection and test activity (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”)
after receiving the indication that the third user has signed-off on the third inspection and test activity (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”)
Reed and Martinez are directed to inspection test plan processing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the inspection test plan document processing of Reed, as taught by Martinez, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed with the motivation of incorporating best construction practices for installation of construction items and materials quality to promote standardization, uniformity that insures contract compliance and minimizes non-conforming items in real time. (Martinez Abstract).

Reed teaches the inspection test activity document requiring authorization/credentials. Saylor teaches and expounds on the feature of making document content available:
… that includes a hold point condition… (Saylor Col 19Ln64-67 & Col20Ln 1-10-“ The system may share the particular document with the particular user identified by the sharing user, and may place the one or more conditions on the usage of the document (810). The one or more conditions may be associated with the usage of the document by the particular user with whom the document has been shared. In some instances, the sharing of the particular document may be authorized based on determining that the request to share the document satisfies all of the one or more conditions on the usage of the document, where failing to comply with one or more of the conditions may restrict the document from being shared with the identified user. In practice, sharing the content with the particular user may involve modifying information associated with the particular document on a server 530.”);
…by making the ITP available to at least (i) a first client station associated with a first user, … (ii) a second client station associated with a second user, …, and (iii) a third client station associated with a third user,… (Saylor Abstract-“ The method involves determining whether identification data indicates that the first user (501) comprises received permission to access a document file from a second user (503). Conditions on access to the document file are determined by the first user at a computer system to allow the first user to access the document file. The access to the document file is authorized based on the determination that the conditions on access to the document file by the first user allow the first user to access the file. The document file is sent to the client device of the first user based on authorization.”; Col 5 Ln 4-65 & Col 6Ln1-20-Functionally, the server 530 stores and manages content and conditions on the usage of the content. Additionally, the server 530 stores and manages credentials associated with users and uses these credentials to manage and verify the usage of specific content. The server 530 provides content to users, for example at one or more client devices 502, 504, enabling the users to perform operations on the content. In some instances, the content may be content that has been shared with a first user 503 by a second user 501 that is associated with the content, and the server 530 may provide the content to the first user based on the user being authorized to perform operations relating to the content.; In some implementations, the server 530 may receive and/or create documents. In some instances, documents may be received at the server 530 from one or more client devices 502, 504 where, for example, a user 501, 503 may upload one or more documents to the server using the client device 502, 504. The server 530 also may receive documents through other methods, such as by receiving documents that are locally uploaded to the server or by receiving documents through a web interface via network 520. For example, the server 530 may be a remotely accessible server such as a server associated with a cloud computing service, where documents may be provided to the server through a network 520. Additionally or alternatively, the server 530 may receive or create documents based on input received from client devices 502, 504. [ Note-2 device are used for an illustration. Saylor discloses one or more client devices]);
based on the hold point condition, restrict the second client station associated with the second user from interacting with the second inspection and test activity of the plurality (Saylor Col 7 Ln6-38-“ As described, documents that are received or created at server 530 may have one or more conditions associated with the access to or usage of the documents and/or the performance of operations related to the documents. Additionally or alternatively, documents may have one or more restrictions associated with how it can be shared with users. A user, such as a user who initially uploads, stores, or creates the document at the server 530, may specify the one or more conditions and/or restrictions associated with the content, or, alternatively, the one or more conditions and/or restrictions may be specified by another entity. In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501.”);
receiving from the third client station,… (Saylor Col 5 Ln 4-65 & Col 6Ln1-20-Functionally, the server 530 stores and manages content and conditions on the usage of the content. Additionally, the server 530 stores and manages credentials associated with users and uses these credentials to manage and verify the usage of specific content. The server 530 provides content to users, for example at one or more client devices 502, 504, enabling the users to perform operations on the content. In some instances, the content may be content that has been shared with a first user 503 by a second user 501 that is associated with the content, and the server 530 may provide the content to the first user based on the user being authorized to perform operations relating to the content.; In some implementations, the server 530 may receive and/or create documents. In some instances, documents may be received at the server 530 from one or more client devices 502, 504 where, for example, a user 501, 503 may upload one or more documents to the server using the client device 502, 504. The server 530 also may receive documents through other methods, such as by receiving documents that are locally uploaded to the server or by receiving documents through a web interface via network 520. For example, the server 530 may be a remotely accessible server such as a server associated with a cloud computing service, where documents may be provided to the server through a network 520. Additionally or alternatively, the server 530 may receive or create documents based on input received from client devices 502, 504. [ Note-2 device are used for an illustration. Saylor discloses one or more client devices])
and based on receiving the indication that the first user has signed-off on the first inspection and test activity, automatically enable the second client station associated with the second user to interact with the second inspection and test activity. (Saylor Col 7 Ln18-45-“ In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501. By requiring the first user 503 to directly obtain the permission from the second user 501 or from a client device 502 associated with the second user 501, co-location of the two users effectively may be enforced as a requirement for satisfying the particular permission. A verification mechanism, credential identifier, or user identifier may include any of an alphanumeric code, an encoded signal, a quick response (QR) code, or another form of identification data that may be provided by a first user 503 at a client device 504 associated with the first user 503. Based on the first user 503 providing the mechanism or identifier associated with the second user 501, the system 500 may determine that the first user 503 is in the presence of the second user 501, and may authorize the first user 503 to perform an operation relating to the document.”)

Reed and Martinez, are directed to inspection document management and Saylor improves upon the document management process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secured/credential documents of Reed and improve upon document access, as taught by Saylor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Martinez with the motivation of sharing content such that the user with whom the content is shared only may perform operations relating to the shared content when the one or more conditions are satisfied. (Saylor Col 1 Ln55-60).
Claims 18-20 - Cancelled

Regarding Claim 21 and Claim 26,

Reed in view of Martinez in further view of Saylor teach The computing system of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to:… and The non-transitory computer-readable medium of claim 15, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the computing system to:…
after receiving the indication of the record to link to the first inspection and test activity, update the ITP to reflect the linked record.; (Reed Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12- “The foreman's device is configured to run software adapted for a foreman to view project information, create and save electronic project-related documents, and transmit the project-related documents to the central database. The foreman must use security credentials to log in to the foreman's device and access project-related data. The foreman's device is configured to receive, view, and edit the project-related data as made accessible by the foreman's project connections. The foreman's device is configured for the foreman to create new inspection checklists, edit the inspection checklists, submit the inspection checklists to the central database, attach photographs to the inspection checklists and submit the inspection checklists to the central database. The central database is configured to store inspection checklists and templates for creating the inspection checklists, and the templates are configured to be edited, saved, and deleted from the central database via the foreman's device, or other electronic access by a member with sufficient administrative permission. The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”)
Regarding Claim 22, Claim 24 and Claim 27,

Reed in view of Martinez in further view of Saylor teach The computing system of claim 1, wherein the program instructions stored on the non-transitory computer-readable medium are further executable by the at least one processor such that the computing system is further configured to:…, The method of claim 8, further comprising:… and The non-transitory computer-readable medium of claim 15, wherein the non-transitory computer-readable medium is also provisioned with program instructions that, when executed by at least one processor, cause the computing system to:…
… with the second inspection and test activity, validate sign-off information received from the first user related to the first inspection and test activity. (Reed Par. 59-61“ Review submitted checklists and either approve or reject according to their pre-defined criteria. [0061] View the history of projects that pertain to that user. This would include checklist submissions, rejections, alerts, etc.”)

Reed in view of Martinez teach the inspection test activity document requiring authorization/credentials. Saylor teaches and expounds on the feature of making document content available:
before automatically enabling the second client station associated with the second user to interact …, (Saylor Abstract-“The method involves determining whether identification data indicates that the first user (501) comprises received permission to access a document file from a second user (503). Conditions on access to the document file are determined by the first user at a computer system to allow the first user to access the document file. The access to the document file is authorized based on the determination that the conditions on access to the document file by the first user allow the first user to access the file. The document file is sent to the client device of the first user based on authorization.”;Claim1 “evaluating, at the computer system, whether the one or more conditions on access to the document file by the first user allow the first user to access the document file, the evaluation including analyzing whether the first user has received permission to access the document file from the second user, wherein analyzing whether the first user has received permission to access the document file from the second user comprises: receiving, from the first client device of the first user, identification data provided to the first client device of the first user by a second client device of the second user, wherein receipt of the identification data from the first client device of the first user indicates that the first client device of the first user is proximate to the second client device of the second user, and determining whether the identification data received from the first client device of the first user indicates that the first user has received permission to access the document file from the second user; based on results of the evaluation, determining, at the computer system, that the one or more conditions on access to the document file by the first user allow the first user to access the document file, the determination including determining, based on results of the analysis, that the first user has received permission to access the document file from the second user; authorizing access to the document file based on the determination that the one or more conditions on access to the document file by the first user allow the first user to access the document file; and sending, to the first client device of the first user, the document file based on the authorization.”; Saylor Col 7 Ln18-45)

Reed and Martinez, are directed to inspection document management and Saylor improves upon the document management process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secured/credential documents of Reed and improve upon document access, as taught by Saylor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Martinez with the motivation of sharing content such that the user with whom the content is shared only may perform operations relating to the shared content when the one or more conditions are satisfied. (Saylor Col 1 Ln55-60).

Regarding Claim 23, Claim 25 and Claim 28,

Reed in view of Martinez in further view of Saylor teach The computing system of claim 22, wherein the program instructions that are executable by the at least one processor such that the computing system is configured to validate the sign-off information received from the first user related to the first inspection and test activity comprise program instructions that are executable by the at least one processor such that the computing system is configured to…, The method of claim 24, wherein validating the sign-off information received from the first user related to the first inspection and test activity comprises… and The non-transitory computer-readable medium of claim 27, wherein the program instructions that, when executed by at least one processor, cause the computing system to validate the sign-off information received from the first user related to the first inspection and test activity comprise program instructions that, when executed by at least one processor, cause the computing system to:…
determine that the record linked to the first inspection and test activity is of a record type that is required by the definition of the first inspection and test activity to evidence completion of the first inspection and test activity. (Reed Par. 59-61“ Review submitted checklists and either approve or reject according to their pre-defined criteria. [0061] View the history of projects that pertain to that user. This would include checklist submissions, rejections, alerts, etc.”; Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”)
Regarding Claim 30, Reed in view of Martinez in further view of Saylor teach The computing system of claim 1,… wherein the program instructions that are executable by the at least one processor such that the computing system is configured to publish the ITP comprise program instructions that are executable by the at least one processor such that the computing system is configured to… and wherein the computing system further comprises program instructions stored on the non- transitory computer-readable medium are further executable by the at least one processor such that the computing system is configured to:
Reed teaches
publish the ITP by making the ITP available to at least (iii) a fourth client station associated with a fourth user,  wherein the fourth user is designated as an assignee of the fourth inspection and test activity of the plurality (Reed Par56-60- Please Note multiple users in multiple roles utilize the system; Par. 25-“ FIG. 6 depicts one embodiment of a screen for use by a foreman in the field, displaying a selected checklist to be completed and submitted by the foreman;”; Par. 50- FIG. 3 illustrates the lifecycle of a checklist, as depicted in a flowchart 40. The checklist begins by being created or modified from an existing checklist 41. Once completed, the checklist is submitted to a foreman supervisor 43 for approval. If approved, the checklist is then reviewed by vendor personnel 44. From the vendor personnel, review of the checklist moves to the owner/client personnel for final approval 45. If approved by all involved parties, the checklist is archived 46. A checklist may be bumped back in the process, for example, by a vendor personnel rejection 47 or an owner/client personnel rejection 48, in which case review and responsibility revert to the foreman supervisor 43 or vendor personnel 44, respectively.”; Par. 51-“FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points).”; Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12-“ The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”; Par. 55-56)) [ the foreman supervisor is the third user]
restrict…’the third inspection and test activity of the plurality’ (Reed Figure. 4(See-7/7 Inspections Completed on the figure); Par. 51-“FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points). It will indicate if all the checklists for any given activity have been completed or not. The user will be able to select an activity and navigate to a view that displays a more in-depth set of information relating to that specific activity.)
Reed discloses sequential activities of an inspection test plan and the feature is expounded upon by Martinez:
wherein the second inspection and test activity includes a second holdpoint condition with respect to a fourth inspection and test activity wherein the plurality of inspection and test activities further comprise (iii) a fourth inspection and test activity that is sequenced after the second inspection and test activity; (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”);
…second hold point condition…(Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”);
Reed and Martinez are directed to inspection test plan processing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the inspection test plan document processing of Reed, as taught by Martinez, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed with the motivation of incorporating best construction practices for installation of construction items and materials quality to promote standardization, uniformity that insures contract compliance and minimizes non-conforming items in real time. (Martinez Abstract).

Reed teaches a client device such as the foreman’s device and the following feature is expounded upon by Saylor:
wherein the hold point condition is a first hold point condition, wherein the second … activity includes a second hold point condition, … (Saylor Col 7 Ln6-38-“As described, documents that are received or created at server 530 may have one or more conditions associated with the access to or usage of the documents and/or the performance of operations related to the documents. Additionally or alternatively, documents may have one or more restrictions associated with how it can be shared with users. A user, such as a user who initially uploads, stores, or creates the document at the server 530, may specify the one or more conditions and/or restrictions associated with the content, or, alternatively, the one or more conditions and/or restrictions may be specified by another entity. In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501.”; Col 19Ln64-67 & Col20Ln 1-10-“ The system may share the particular document with the particular user identified by the sharing user, and may place the one or more conditions on the usage of the document (810). The one or more conditions may be associated with the usage of the document by the particular user with whom the document has been shared. In some instances, the sharing of the particular document may be authorized based on determining that the request to share the document satisfies all of the one or more conditions on the usage of the document, where failing to comply with one or more of the conditions may restrict the document from being shared with the identified user. In practice, sharing the content with the particular user may involve modifying information associated with the particular document on a server 530.”));
based on at least the second hold point condition, restrict the fourth client station associated with the fourth user from interacting with the fourth ... activity (Saylor Col 5 Ln 25-36- “Functionally, the server 530 stores and manages content and conditions on the usage of the content. Additionally, the server 530 stores and manages credentials associated with users and uses these credentials to manage and verify the usage of specific content. The server 530 provides content to users, for example at one or more client devices 502, 504, enabling the users to perform operations on the content. In some instances, the content may be content that has been shared with a first user 503 by a second user 501 that is associated with the content, and the server 530 may provide the content to the first user based on the user being authorized to perform operations relating to the content.”; Col 7 Ln6-38-“As described, documents that are received or created at server 530 may have one or more conditions associated with the access to or usage of the documents and/or the performance of operations related to the documents. Additionally or alternatively, documents may have one or more restrictions associated with how it can be shared with users. A user, such as a user who initially uploads, stores, or creates the document at the server 530, may specify the one or more conditions and/or restrictions associated with the content, or, alternatively, the one or more conditions and/or restrictions may be specified by another entity. In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501.”; Col 19Ln64-67 & Col20Ln 1-10-“ The system may share the particular document with the particular user identified by the sharing user, and may place the one or more conditions on the usage of the document (810). The one or more conditions may be associated with the usage of the document by the particular user with whom the document has been shared. In some instances, the sharing of the particular document may be authorized based on determining that the request to share the document satisfies all of the one or more conditions on the usage of the document, where failing to comply with one or more of the conditions may restrict the document from being shared with the identified user. In practice, sharing the content with the particular user may involve modifying information associated with the particular document on a server 530.”; [ Note-2 device are used for an illustration. Saylor discloses one or more client devices])
Reed and Martinez, are directed to inspection document management and Saylor improves upon the document management process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secured/credential documents of Reed and improve upon document access, as taught by Saylor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Martinez with the motivation of sharing content such that the user with whom the content is shared only may perform operations relating to the shared content when the one or more conditions are satisfied. (Saylor Col 1 Ln55-60).
Claim 29-Cancelled
Claim 31, Reed in view of Martinez in further view Saylor teach The computing system of claim 1,… and wherein the program instructions that are executable by the at least one processor such that the computing system is configured to publish the ITP comprise program instructions that are executable by the at least one processor such that the computing system is configured to…; and wherein the program instructions that are executable by the at least one processor such that the computing system is configured to… comprise program instructions that are executable by the at least one processor such that the computing system is configured to
Reed teaches
publish the ITP by making the ITP available to at least (iii) a fourth client station associated with a fourth user, wherein the third user is designated as an assignee of the first inspection and test activity of the plurality(Reed Par56-60- Please Note multiple users in multiple roles utilize the system; Par. 25-“ FIG. 6 depicts one embodiment of a screen for use by a foreman in the field, displaying a selected checklist to be completed and submitted by the foreman;”; Par. 50- FIG. 3 illustrates the lifecycle of a checklist, as depicted in a flowchart 40. The checklist begins by being created or modified from an existing checklist 41. Once completed, the checklist is submitted to a foreman supervisor 43 for approval. If approved, the checklist is then reviewed by vendor personnel 44. From the vendor personnel, review of the checklist moves to the owner/client personnel for final approval 45. If approved by all involved parties, the checklist is archived 46. A checklist may be bumped back in the process, for example, by a vendor personnel rejection 47 or an owner/client personnel rejection 48, in which case review and responsibility revert to the foreman supervisor 43 or vendor personnel 44, respectively.”; Par. 51-“FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points).”; Par. 11-“ The project-related documents are automatically connected to members higher up a review hierarchy when the project-related documents are approved by members lower down the review hierarchy, and the project-related documents are automatically connected to the members lower down the review hierarchy when the project-related documents are rejected by the members higher up the review hierarchy. Managing project members may create inspection test plans, edit the inspection test plans, and save the inspection test plans to the central database, the inspection test plans being configured to be accessed by the foreman's device. Inspection checklists can be saved to the inspection test plans.”; Par. 12-“ The project members receive alerts when important project updates occur or when a new document awaits their approval or revision.”; Par. 55-56)) [ the foreman supervisor is the third user]
users to”…interact with the second inspection and test activity… interact with the second inspection and test activity” (Reed Figure. 4(7/7 Inspections); Par. 51-“FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points). It will indicate if all the checklists for any given activity have been completed or not. The user will be able to select an activity and navigate to a view that displays a more in-depth set of information relating to that specific activity.)
user has signed off “on the first inspection and test activity… on the third inspection and test activity” (Reed Figure. 4(7/7 Inspections); Par. 51-“FIG. 4 depicts a screen for use by a user, such as a foreman, particularly an ITP dashboard 50, as viewed on a mobile device. This screen gives an overview of the total ITP for a given area. This will show each activity for the ITP, as well as identifiers for all of the primary responsible parties (Inspection Points). It will indicate if all the checklists for any given activity have been completed or not. The user will be able to select an activity and navigate to a view that displays a more in-depth set of information relating to that specific activity.)
Reed discloses sequential activities of an inspection test plan and the feature is expounded upon by Martinez:
wherein the second inspection and test activity includes a second holdpoint condition with respect to a fourth inspection and test activity wherein the plurality of inspection and test activities further comprise (iii) a fourth inspection and test activity that is sequenced after the second inspection and test activity; (Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”);
…second hold point condition…(Martinez -Fig 2; Fig 3; Par. 18-19-“ FIG. 2 illustrates the embodiment of traveler form. These forms are pre-engineered with best practices compliance questions (BPCQ) and are also designed to conform to WBS (work breakdown structure) or phases of work in accordance with the inspection test plan (ITP). The various activities are signed off electronically for each section of specific WBS item (i.e. section 1 through section n). Each section of form consists of various checklists can be signed off with the condition of hold point, witness point, surveillance or review by several field personnel. The entire construction of all items can be conformed to their phases of work with signoff to insure quality compliance. FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”: Par. 39-“Benefits of using the traveler form includes enabling a construction items to divide in phases of work in logical sequence with a series of question and/or parameters with associated hold point/witness point/surveillance/review for a greater certainty of compliance. This dynamic traveler form allows the construction item work flow, WBS in phases to make use of the hold point/witness point/surveillance/review during the construction process to require electronic sign off for quality compliance.”);
based on receiving (i) the indication that the first user has signed-off … and (ii) an indication that the fourth user has signed-off on the fourth inspection and test activity . (Martinez Par. 19-“ FIG. 3 shows an example of traveler form on hot mix asphalt concrete (HMAC) paving job. HMAC paving job is one of construction project phases in accordance with the WBS under project ITP in specific work, such as a HMAC overlay project. HMAC paving job can be separated into five (5) different sections (pre-paving, base preparation, paving operations, material testing and post paving) according to the sequence of the work. Every section has a series of BPCQ checklists to sign off by several field inspectors. Each checklist can be signed off with the condition of hold point, witness point, surveillance or review toward the next checklist. The checklist signed off with the hold point cannot proceed to the next checklist until the issue solved. The checklist signed off with the witness point, surveillance or review can be proceeding to the next checklist.”)
Reed and Martinez are directed to inspection test plan processing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the inspection test plan document processing of Reed, as taught by Martinez, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed with the motivation of incorporating best construction practices for installation of construction items and materials quality to promote standardization, uniformity that insures contract compliance and minimizes non-conforming items in real time. (Martinez Abstract).

Reed teaches a client device such as the foreman’s device and the following feature is expounded upon by Saylor:
wherein the hold point condition is a first hold point condition,… wherein… activities further comprise (iii)  … activities that includes a second hold point condition, (Saylor Col 7 Ln6-38-“As described, documents that are received or created at server 530 may have one or more conditions associated with the access to or usage of the documents and/or the performance of operations related to the documents. Additionally or alternatively, documents may have one or more restrictions associated with how it can be shared with users. A user, such as a user who initially uploads, stores, or creates the document at the server 530, may specify the one or more conditions and/or restrictions associated with the content, or, alternatively, the one or more conditions and/or restrictions may be specified by another entity. In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501.”; Col 19Ln64-67 & Col20Ln 1-10-“ The system may share the particular document with the particular user identified by the sharing user, and may place the one or more conditions on the usage of the document (810). The one or more conditions may be associated with the usage of the document by the particular user with whom the document has been shared. In some instances, the sharing of the particular document may be authorized based on determining that the request to share the document satisfies all of the one or more conditions on the usage of the document, where failing to comply with one or more of the conditions may restrict the document from being shared with the identified user. In practice, sharing the content with the particular user may involve modifying information associated with the particular document on a server 530.”);
automatically enable the second client station associated with the second user to interact … automatically enable the second client station associated with the second user to interact … (Saylor Col 7 Ln18-45-“ In some implementations, a condition may require that a user obtain permission from a particular user or users to perform an operation related to a document. For example, a second user 501 may share a document with a first user 503 and a condition placed on the usage of the document may require that that the first user 503 obtain permission from the second user 501 in order to perform an operation relating to the document. In some instances, obtaining permission from the second user 501 may include providing a verification mechanism, a credential identifier, or a user identifier associated with the second user 501 to a client device 504 associated with the first user 503. In some implementations, such a mechanism or identifier may be, for example, any text or visual object, signal, or other identifier that is obtained directly from the second user 501 or from a client device 502 associated with the second user 501. By requiring the first user 503 to directly obtain the permission from the second user 501 or from a client device 502 associated with the second user 501, co-location of the two users effectively may be enforced as a requirement for satisfying the particular permission. A verification mechanism, credential identifier, or user identifier may include any of an alphanumeric code, an encoded signal, a quick response (QR) code, or another form of identification data that may be provided by a first user 503 at a client device 504 associated with the first user 503. Based on the first user 503 providing the mechanism or identifier associated with the second user 501, the system 500 may determine that the first user 503 is in the presence of the second user 501, and may authorize the first user 503 to perform an operation relating to the document.”)
Reed and Martinez, are directed to inspection document management and Saylor improves upon the document management process. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secured/credential documents of Reed and improve upon document access, as taught by Saylor, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Reed in view of Martinez with the motivation of sharing content such that the user with whom the content is shared only may perform operations relating to the shared content when the one or more conditions are satisfied. (Saylor Col 1 Ln55-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Noel Mades, What is a Witness Point and Hold Point, January, 29, 2014- “Hold Point is a mandatory verification point beyond which work cannot proceed without approval by the Engineer or Consultant or Municipality Inspector. The work cannot proceed until the Engineer or Consultant is able to verify the quality of the completed work and releases the Hold by means of Inspection Request approval. Witness Point is an identified point in the process where the Engineer or Consultant may review, witness, inspect method, or process of work. The activities, however, may proceed.”  and M.A. Sayeed, Inspection and Test Plan, October, 20, 2015 “In general the ITP should follow the sequence of operations and clearly define who is responsible for signing off each check. First decide when in the process you want to conduct an inspection or check. Common hold points are prior to a phase of high cost/ high value work, where any pre-existing problems will create difficulties at the next stage, or will mean a high cost of re-work when discovered later in the process.”
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624